Citation Nr: 1009552	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to 
June 1967.

This appeal comes to the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision.

In June and August 2007, the Veteran filed claims of 
entitlement to service connection for peripheral 
neuropathy (all extremities), for fibromyalgia, and for 
a heart condition all as secondary to his diabetes 
mellitus, as these claims have not yet been adjudicated, 
they are referred to the RO for appropriate action.

The Veteran testified at a personal hearing before the 
undersigned in June 2008.  

Herein, the Board reopens the service connection claim 
for PTSD.  The reopened issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  In June 2008, the Veteran indicated that he wanted 
to withdraw his appeal seeking entitlement to service 
connection for a skin disability, a right foot 
disability, and a left foot disability, and the Board 
received such request prior to the promulgation of a 
decision.

2.  In June 1998, the RO declined to reopen the 
Veteran's service connection claim for PTSD; the Veteran 
did not file a timely appeal following appropriate 
notice, and that decision became final.

3.  The evidence submitted since the June 1998 rating 
decision raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
substantive appeal pertinent to the issue of entitlement 
to service connection for a skin disability are met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal by the Veteran of a 
substantive appeal pertinent to the issue of entitlement 
to service connection for a right foot disability are 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  The criteria for withdrawal by the Veteran of a 
substantive appeal pertinent to the issue of entitlement 
to service connection for a left foot disability are 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

4.  The June 1998 rating decision that declined to 
reopen the Veteran's service connection claim for PTSD 
is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

5.  Evidence received since the June 1998 rating 
decision is new and material, and the Veteran's service 
connection claim for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Veteran perfected an appeal from a rating decision 
which, in pertinent part, denied service connection for 
a skin disability, a right foot disability, and a left 
foot disability.  

During a pre-hearing conference, the Veteran indicated 
that he was withdrawing the issues of entitlement to 
service connection for a skin disability, a right foot 
disability, and a left foot disability.  

An appeal may be withdrawn in writing at any time before 
a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2009).  The Veteran's statements at the pre- 
hearing conference have been transcribed and reduced to 
writing, therefore his withdrawal of these issues is 
valid.  Once the Veteran withdrew this issue, there 
remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review the issues of entitlement to 
service connection for a skin disability, a right foot 
disability, and a left foot disability and therefore, 
those claims are dismissed.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).



II.  New and Material Evidence Claim

The Veteran is seeking to reopen a previously denied 
service connection claim for PTSD.  The Board concludes 
that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This 
is so because the Board is taking action favorable to 
the Veteran by reopening his service connection claim 
for PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence 
on file at the time the claimant is notified of the 
decision and may not be revised on the same factual 
basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a).  The claimant has one year from 
notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160, 20.201, 20.302.

The Veteran's claim of entitlement to service connection 
for PTSD was initially denied by a March 1991 rating 
decision, on the basis that the Veteran had not provided 
specific stressor information.  The Veteran was notified 
of that decision the next month, but did not file a 
timely appeal and that decision became final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1991); currently, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The Veteran attempted to reopen his PTSD claim, but his 
claim was once again denied by the RO in a June 1998 
rating decision.  Such claim was denied on the basis 
that the Veteran had provided insufficient evidence of 
his reported stressors to allow for any third-party 
verification to be accomplished.  The Veteran was 
notified of that decision in the same month, but did not 
file a timely appeal and that decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998); currently, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).
However, to reopen a claim, new and material evidence 
must be presented or secured.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new 
and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board 
is neither required nor permitted to analyze the merits 
of a previously-disallowed claim if new and material 
evidence is not presented or secured.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When determining whether a 
claim should be reopened, the credibility of the newly- 
submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).

In this case, based on the procedural history outlined 
above, the last final decision was issued by the RO in 
June 1998.  Since the June 1998 rating decision is 
final, the Veteran's service connection claim for PTSD 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can 
be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

The Board points out that 38 C.F.R. § 3.156(a), which 
defines new and material evidence, was amended in 2001 
and is applicable to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (2001). The 
amended version of 38 C.F.R. § 3.156 applies in the 
instant case as the Veteran's claim to reopen was 
received after August 2001.

At the time of the June 1998 rating decision, the 
evidence of record included service treatment records, 
and service personnel records which confirmed that the 
Veteran served in the Republic of Vietnam as a combat 
construction specialist from June 1966 to June 1967, but 
which failed to show that he received any medals that 
were specifically indicative of combat.  Also of record 
was the report from an October 1990 VA psychiatric 
examination in which the Veteran was diagnosed with PTSD 
based on reported stressors that included carrying the 
"guts" of a wounded soldier.  The Veteran was again 
diagnosed with PTSD at a VA examination in November 1997 
after he described bringing back a dead pilot and 
helping to transport a badly wounded soldier to a 
treatment tent.

In December 1997, the Veteran completed a stressor 
statement, indicating that he was stationed with the 
"C" company of the 19th Engineering Battalion.  The 
Veteran described five stressful events which allegedly 
occurred while he was in Vietnam.  These included: 1) 
helping to carry a Vietnamese soldier with his guts 
hanging out to a medical unit, while in Cam Duc during 
the summer of 1966;  2) going out on patrol and 
retrieving the body of a dead pilot whose Air Force 
"bird dog" plane was shot down around Cam Duc between 
July-September 1966 while the Veteran was TDY to a 
Special Forces unit; 3) having to load a soldier in his 
unit into an ambulance in approximately November 1966 
who was reportedly killed when a flat tire blew off the 
truck and broke his neck; 4) being in tents in the Long 
Mi Valley in May or June 1967 when his unit came under 
rocket and mortar fire; and 5) having his convoy come 
under attack on Route 9 between An Khe and Pleiku while 
TDY with the First Air Cavalry Division in June or July 
1966.

The RO sought the morning reports from June through 
December 1966 for Company "C" of the 19th Engineering 
Battalion, but the National Archives reported in May 
1998 that it was unable to locate any such records.

As noted above, the Veteran's claim was then denied by a 
June 1998 rating decision which concluded that the 
Veteran had provided insufficient evidence of his 
reported stressors to allow for any third- party 
verification to be accomplished.  The RO also noted that 
rocket and mortar attacks were common in Vietnam and 
were not sufficient to serve as a stressor upon which a 
diagnosis of PTSD could be based.

Since June 1998, additional evidence has been added to 
the record.  
In March 2002, the Veteran reported that he was hit by a 
5-ton dump truck while in Vietnam at some point between 
1966 and 1967 and was treated at an Army Hospital in Qui 
Nhon.

At a VA examination in April 2002, the Veteran reported 
having nightmares about a man he shot in Vietnam and 
about helping to hold a wounded soldier's "insides."  
The Veteran also had nightmares about being in fights, 
and he reported experiencing combat during his time in 
Vietnam.  The Veteran was diagnosed with PTSD.

The Veteran also added some detail to his reported 
stressors at an evaluation by a VA PTSD clinical team in 
May 2005.  Specifically, the Veteran reported being 
stationed outside of Qui Nhon from June 1966 to June 
1967.  He indicated that he participated in a variety of 
assignments including a four month attachment to a 
Special Forces unit in a base camp.  The Veteran 
reported helping to retrieve the body of a downed pilot; 
he recalled a Vietnamese soldier being shot and 
assisting a medic carry the wounded soldier, helping to 
pick up the soldier's abdominal organs; he recalled 
coming under frequent artillery and mortar fire while at 
An Khe; he recalled a soldier being killed while 
repairing a tire in the motor pool at Qui Nhon; he 
recalled an incident when the fuel storage are came 
under sniper fire, during which he sustained a cut to 
his right hand that required medical attention; and he 
recalled being in a number of fire fights and mortar 
attacks while completing his job.  The Veteran was again 
diagnosed with PTSD.

In August 2005, the Veteran completed another stressor 
statement reporting 11 possible stressors: 1) helping 
transport the wounded Vietnamese soldier in August or 
September 1966 at Cam Duc; 2) retrieving a dead pilot in 
August or September 1966 at Cam Duc; 3) witnessing a 
soldier killed while inflating a flat tire in the 19th 
Engineering Battalion Motor Pool in Qui Nhon in December 
1966; 4) coming under sniper fire while hauling gravel 
from An Khe to Pleiku in June or July 1966; 5) coming 
under sniper fire, hearing bullets whizzing close to his 
head and diving behind a pipe cutting machine and 
slicing his right hand leading to blood poisoning and 
hospitalization in Early 1967 at An Khe; 6) watching a 
woman douse herself with gasoline and burn herself to 
death on television while stationed at Qui Nhon in April 
1967; 7) being hit by a 5-ton dump truck at the motor 
pool in at Qui Nhon in late 1966, resulting in x-rays 
being taken and back pain; 8) contracting an infection 
from leech bites on his left legs preventing him from 
being able to wear boots for 2-3 weeks at Qui Nhon in 
mid 1966; 9) being hospitalized to check for asthma at 
Qui Nhon in mid 1966; 10) coming under mortar attacks 
while moving to the Long Mi Valley with the 19th 
engineering battalion in May 1967; and 11) being 
involved in a serious firefight in Da Nang in which a 
lieutenant, a captain, a first sergeant and a sergeant 
were all wounded.

In October 2005, the RO again attempted to corroborate 
the Veteran's reported stressors including retrieving 
the body of the dead pilot on August 1, 1966; the 
cutting of his right hand in June 1966 during a sniper 
attack; and witnessing a woman burn herself to death in 
April 1967.

Unfortunately, the Center for Unit Records Research 
(CURR) (now known as the U.S. Army and Joint Services 
Records Research Center (JSRRC)) was unable to verify 
any of the stressors.  In September 2006, CURR replied 
that it needed to know what company the Veteran was 
assigned to.  It confirmed that the Veteran's battalion 
was stationed in Qui Nhon during his time there, but was 
unable to find any documentation of an aircraft being 
shot down in the sight of the 19th engineering 
battalion, it was requested that the unit for the 
aircraft, the names of the personnel injured or the tail 
number of the aircraft would be helpful.  No mention of 
any unit receiving sniper fire in either An Khe or 
Pleiku or of any woman burning herself to death was 
located.
 
The Veteran replied in October 2006 that he could not 
remember any of the details sought by CURR other than he 
recalled a Lt. White being killed.  He also clarified 
that the sniper attack had been on the road between 
Pleiku and An Khe, not in either place as was suggested 
by the CURR response.

Buddy statements were also received from friends and 
family of the Veteran in October 2006, but none of the 
documents addressed any specific in-service incidents.

In June 2008, the Veteran reiterated many of the 
stressors described above at a hearing before the Board, 
although he provided little additional detail. 

In June 2008, a VA psychologist confirmed that the 
Veteran currently had PTSD as a result of events he 
described having occurred during his tour of duty in 
Vietnam.

Since his claim was last finally denied in 1998, the 
Veteran has added significant detail to his reported 
stressors, and he has reported several additional 
stressors.  This evidence had not been previously 
submitted in this detail, and it is therefore considered 
to be new.  Additionally, given that his claim was 
previously because no stressor had been verified, this 
new information is considered material.

The Board also observed that, in the rating decision 
that previously denied the Veteran's claim, the RO noted 
that mortar and rocket attacks did not provide a 
stressor sufficient enough to support a diagnosis of 
PTSD.  However, in the years since that decision, the 
Court of Appeals for Veterans Claims has specifically 
recognized that such attacks may in fact support a 
diagnosis of PTSD.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307 (1997). 

Additionally, given that testimony is presumed credible 
for the purpose of reopening a claim, the detail 
regarding his stressors that was supplied by the Veteran 
is presumed credible and it therefore is considered to 
provide a reasonable possibility of substantiating his 
claim.  As such, the criteria to reopen the Veteran's 
PTSD claim have been met; and the Veteran's claim is 
therefore reopened. 


ORDER

Entitlement to service connection for a skin disability 
is dismissed.

Entitlement to service connection for a left foot 
disability is dismissed.

Entitlement to service connection for a right foot 
disability is dismissed.

New and material evidence having been received, the 
Veteran's service connection claim for PTSD is reopened; 
and, to that extent, the Veteran's claim is granted.

REMAND

Although the additionally received evidence is 
sufficient to reopen the Veteran's service-connection 
claim for PTSD, additional development is required 
before the Board can adjudicate this claim on the 
merits.

As described above, the Veteran is clearly diagnosed 
with PTSD based on his Vietnam experiences.  However, 
there is no direct indication that the Veteran served in 
combat; and, as such, each reported in-service stressor 
must be corroborated and then only those corroborated 
stressors may be used to substantiate the diagnosis of 
PTSD.  In this case, while several examination reports 
appear to link the Veteran's PTSD to specific events in 
service (namely the carrying the wounded soldier's 
"guts" and retrieving the pilot), these events have 
not been corroborated and therefore cannot, without 
additional corroboration, satisfy the stressor 
requirement for a claim of service connection for PTSD.

Nevertheless, the Veteran has reported a number of 
additional stressors that he believes have also caused 
PTSD (citing 11 in August 2005); and more recent 
examinations reference the majority of the Veteran's 
stressors as described below.  Unfortunately, as many of 
the Veteran's reported stressors have not been 
corroborated as of this date, an examination which more 
closely addresses the combination of corroborated 
stressors is necessary.  However, it is first important 
to determine which reported stressors can be 
corroborated.

The Veteran has reported a number of possible stressors 
and given approximate dates and locations.

Specifically, he has reported 11 possible stressors: 1) 
helping transport a wounded Vietnamese soldier in August 
or September 1966 at Cam Duc; 2) retrieving a dead pilot 
from a plane crash in August or September 1966 at Cam 
Duc; 3) witnessing a soldier killed when a tire he was 
inflating flew off and struck him in the head in the 
19th Engineering Battalion Motor Pool in Qui Nhon in 
December 1966; 4) coming under sniper fire while hauling 
gravel from An Khe to Pleiku in June or July 1966; 5) 
coming under sniper fire, hearing bullets whizzing close 
to his head, and diving behind a pipe cutting machine 
thereby slicing his right hand which led to blood 
poisoning and hospitalization in Early 1967 at An Khe; 
6) watching a woman douse herself with gasoline and burn 
herself to death on television while stationed at Qui 
Nhon in April 1967; 7) being hit by a 5-ton dump truck 
at the motor pool in at Qui Nhon in late 1966 resulting 
in x-rays being taken and back pain; 8) getting an 
infection from leech bites on his left legs preventing 
him from being able to wear boots for 2-3 weeks at Qui 
Nhon in mid 1966; 9) being hospitalized to check for 
asthma at Qui Nhon in mid-1966; 10) coming under mortar 
attacks while moving to the Long Mi Valley in May 1967 
with the 19th engineering battalion; 11) being involved 
in a serious firefight in Da Nang in which a lieutenant, 
a captain, a first sergeant and a sergeant were all 
wounded.

Of these stressors, several, namely the leech bites and 
the asthma check, are clearly shown by the service 
treatment records, but it is unclear whether either 
would be considered sufficiently traumatic to cause 
PTSD.  

The Veteran also indicated that he watched a Buddhist 
woman immolate herself on television, and an internet 
search confirmed that such an incident occurred in the 
timeframe provided by the Veteran.  However, it also is 
unclear whether witnessing an image such as this on 
television would be considered sufficiently traumatic to 
cause the Veteran's PTSD.
 
The Veteran also reported that he came under sniper fire 
and had to dive for cover behind a pipe cutter, cutting 
his hand in the process.  The Veteran added that as a 
result of the wound in his hand he eventually developed 
blood poisoning.  Service treatment records show that on 
August 1, 1966, the Veteran was admitted with a 
diagnosis of cellulitis in his right hand.  While no 
hospitalization records are contained in the Veteran's 
claims file, service treatment records declare on August 
16, 1966 that the cellulitis in the Veteran's right hand 
had been cleaned out and he was returned to duty; and 
according to his separation physical examination report, 
he was noted to have a scar on his right hand that had 
not been noted on his enlistment physical report.

The regulations require that credible supporting 
evidence that a claimed in-service stressor occurred be 
presented.  While this medical evidence does not 
specifically reference a sniper attack, it is consistent 
with the Veteran's report of injury, and it will be 
therefore taken as sufficient to corroborate this 
specific stressor.

It does not appear that any effort has been made to 
corroborate the Veteran's account of witnessing a 
soldier killed when a tire he was inflating flew off and 
struck him in the head in the 19th Engineering Battalion 
Motor Pool in Qui Nhon in December 1966.  Given the 
specificities of this report, efforts should be made to 
corroborate it.

It is also noted that the response from CURR indicated 
that the Veteran's company within the 19th Engineering 
Battalion was needed.  Service personnel records show 
that the Veteran was assigned to Company C.  

Additionally, the research conducted by CURR only 
concluded that the Veteran's unit did not come under 
fire at either Pleiku or An Khe; however, the Veteran 
reported that his convoy came under fire on the road 
between An Khe and Pleiku.  As such, the Board concludes 
that insufficient research was performed with regard to 
this reported stressor. 

With regard to the Veteran's contention that he was 
involved in a serious firefight in Da Nang in which a 
lieutenant, a captain, a first sergeant and a sergeant 
were all wounded, he has supplied insufficient detail to 
attempt to verify the occurrence of this event.

Accordingly, the case is REMANDED for the following 
action:

1.  Contact the appropriate records 
management agency and request that 
efforts be undertaken to corroborate 
each of the following reported 
stressors for the Veteran who was 
part of "C" Company of the 19th 
Engineering Battalion:

A) evidence of a Vietnamese soldier 
being shot by a Viet Cong soldier who 
had infiltrated the camp in August or 
September 1966 at Cam Duc; 

B) evidence of a retrieving of a dead 
pilot from a plane crash in August or 
September 1966 near Cam Duc; 

C) evidence that a soldier was killed 
when a tire he was inflating flew off 
and struck him in the head in the 19th 
Engineering Battalion Motor Pool in 
Qui Nhon in December 1966; 

D) evidence of either sniper fire or 
mortar attacks engaging a convoy from 
An Khe to Pleiku that involved the 
19th Engineering Battalion in June or 
July 1966; and 

E) evidence of the 19th engineering 
battalion coming under mortar attacks 
while moving to the Long Mi Valley in 
May 1967. 

2.  Once all the directed research is 
completed, the RO should determine 
which of the above-requested 
stressors, if any, have been 
corroborated by the development.  In 
reaching this determination, the RO/ 
AMC should address any credibility 
questions raised by the record.

3.  The Veteran should then be 
scheduled for a VA psychiatric 
examination.  The examiner should be 
instructed which stressors have been 
corroborated (including the leech 
bites, being treated to asthma, 
coming under sniper fire leading to a 
hand injury, watching a Buddhist 
woman burn to death on television, 
and any additional stressor(s) that 
may be corroborated).  

The examiner should then opine 
whether it is at least as likely as 
not (i.e., probability of 50 percent 
or greater) that the Veteran's PTSD 
is a consequence of any, or all, of 
the Veteran's corroborated stressors 
from his military service.  In doing 
so, the examiner should specify (1) 
whether each alleged stressor found 
to be established by the record by 
the RO was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.

Any opinion rendered must be 
supported by a complete rationale and 
reconciled with the evidence of 
record.  

4.  Thereafter, readjudicate the 
Veteran's service connection claim 
for PTSD.  If the determination 
remains unfavorable to the Veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative should 
be afforded the applicable time 
period in which to respond.
 
Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional 
development or 

	(CONTINUED ON NEXT PAGE)

other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


